DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an RCE with amendment/arguments filed on 9/28/2022 which was in response to the office action mailed on 6/28/2022 (hereinafter the prior office action).
Claim(s) 1-3 and 5-7 is/are pending. 
Claim(s) 1, 3 and 5-7 is/are amended.
Claim(s) 4 is/are cancelled.
Claim(s) 1-2 and 5-6 is/are independent.
Applicant’s amendments have overcome Specification and Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered. 


Response to Arguments
Applicant’s arguments, filed on 9/28/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 9 in “Remarks” that “the participation profile of Mrakas is not solely one that includes the change in energy consumption, as in amended claim 1.” Applicant elaborates in Pg. 10 “that "consumption" entails more than merely changes, and that the claim states "only the change in energy consumption." Nothing in Mrakas teaches or suggests transmitting only this information. Instead, Mrakas teaches, at best, monitoring and transmitting all information regarding energy consumption, not only changes.”

Examiner respectfully disagrees because Mrakas teaches the above limitation. This is because Para. 204 of Mrakas discloses that software keeps track of consumption, where tracking is being interpreted as information regarding changes; further, Para. 150 of Mrakas discloses that residential micro-data concerning resource consumption is kept private at the consumer’s discretion. Thus, all information is not transmitted if consumer does not wish it.



Further, applicant mentions in Pg. 10 in “Remarks” that “such a transmission can produce a number of privacy issues. For example, from a current level of energy consumption, other activities performed by the household can be deduced, including, for example, people waking up, leaving the house, etc. By transmitting only the change in energy consumption, as claimed in amended claim 1, this type of household activity information is not as easily determined by an outside agent.”

Examiner respectfully disagrees because it is noted that the features upon which applicant relies (i.e., privacy issues that are not as easily determined by an outside agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Mrakas teaches dealing with privacy concerns by decentralizing information (for example in Para. 133 and 150, among other).



Further, applicant mentions in Pg. 10 in “Remarks” that “Okita fails to overcome these deficiencies of Mrakas”

Examiner respectfully notes that, not having used Okita to teach these limitations, the above arguments are moot.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mrakas (U.S. Pub. No. 2011/0288905) (hereinafter “Mrakas”) in view of Okita et al. (U.S. Pub. No. 2019/0086109) (hereinafter “Okita”).


Regarding claim 1, Mrakas teaches a method for transmitting a participation profile for a generation period, by an energy management system to a controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the generation period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

where the participation profile includes information concerning changes of energy consumption of the management system for each time period of the first plurality of time periods, (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

the method comprising: - receiving, by the management system, a penalty…issued by the controller, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

- optimizing, by the management system, the energy consumption of the system for the generation period in question, depending on the penalty…; (Para. 79 - - parties, i.e. management systems, optimize energy consumption based on penalty profile which is included in SOBA)

- determining, by the management system, the participation profile depending on the result of the optimizing, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is determined before transmitting to central node 170, i.e. controller)

and - transmitting, by the management system, the participation profile to the controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

the information about the energy consumption contained in the participation profile concerning only the change in energy consumption (Para. 204 - - software keeps track of consumption, where tracking is being interpreted as information regarding changes; Para. 150 - - residential micro-data concerning resource consumption is kept private at the consumer’s discretion)

using, for each time period of the first plurality of time periods, one of the following three indications: - the consumed energy will increase; - the consumed energy will remain unchanged; - the consumed energy will be reduced. (Para. 195 - - computer program tracks consumption trend data to see if consumption will increase, be on track, or be reduced)

But Mrakas does not explicitly teach penalty profile

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 2, Mrakas teaches a method of control by a controller of a plurality of management systems, (Fig. 1 - - controller 170 controls a plurality of management systems each associated with a plurality of households 110)

 the method comprising: - an initialization phase including: - receiving, by controller, the energy generation forecasts of a local energy source, and of a penalty…of an electrical network; (Fig. 1, Para. 60 - - generator 174, which is an energy source connected to controller 170, i.e. local energy source, sends data based on capacity to perform, i.e. energy generation forecasts as part of the SOBA; Para. 77 - - penalty profile/rates are received as part of the SOBA)

- determining, by the controller, a number of management systems participating in the sharing of the energy of the local energy source, and…of the corresponding management systems; (Para. 124 - - automated process between controller 170 and all participating consumer nodes 112, i.e. management systems, entails determining the number of management systems participating in the energy sharing)

- a phase of obtaining an energy consumption profile (Para. 56 - - obtained electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system)

including: - transmitting, by the controller, a plurality of penalty…to the plurality of management systems, where each management system receives a penalty…, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

- receiving, by the controller, a plurality of participation profiles, where each participation profile is associated with a management system, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the production period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

and where the participation profile includes information of the energy consumption concerning only the changes of energy consumption of the management system for each time period of the first plurality of time periods; (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

- determining, by the controller, from the plurality of participation profiles, of a projected energy consumption profile; (Para. 147 - - controller 170 determines load forecasting, i.e. projected consumption profile)

- comparing, by the controller, the projected energy consumption profile with a target energy consumption profile; (Para. 195 - - central control aggregates forecasted consumption, i.e. projected consumption profile, with respect to planned consumption, i.e. target consumption profile)

where the phase of obtaining a consumption profile is repeated until one of the following conditions is met: - the projected energy consumption profile is identical to the target energy consumption profile; - the plurality of participation profiles is identical during two consecutive iterations of the phase of obtaining an energy consumption profile. (Para. 195 - - determination is made whether consumption will be on track against the planned, i.e. target, consumption profile)


But Mrakas does not explicitly teach penalty profile
random selection

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

random selection (Para. 352 - - random selection is made for users)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 3, the combination of Mrakas and Okita teaches all the limitations of the base claim(s). 
Mrakas further teaches wherein the target energy consumption profile is established according to the energy generation forecasts of the local energy source. (Fig. 1, Para. 60 - - generator 174, which is an energy source connected to controller 170, i.e. local energy source, sends data based on capacity to perform, i.e. energy generation forecasts as part of the SOBA, to meet energy delivery obligations, i.e. target consumption profile is established according to energy delivery based on the energy generation forecasts)



Regarding claim 5, Mrakas teaches a system for managing the energy of an electrical installation including one or more electronic circuits (Para. 171, 173, 175 - - system/method is implemented using a computer, which includes electronic circuits)

for transmitting a participation profile for a generation period, by an energy management system to a controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the generation period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

where the participation profile includes information concerning changes of energy consumption of the management system for each time period of the first plurality of time periods, (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

the system further comprising: - receiving, by the management system, a penalty…issued by the controller, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

optimizing, by the management system, the energy consumption of the system for the generation period in question, depending on the penalty…; (Para. 79 - - parties, i.e. management systems, optimize energy consumption based on penalty profile which is included in SOBA)

- determining, by the management system, the participation profile depending on the result of the optimizing, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is determined before transmitting to central node 170, i.e. controller)

and transmitting, by the management system, the participation profile to the controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

the information about the energy consumption contained in the participation profile concerning only the change in energy consumption (Para. 204 - - software keeps track of consumption, where tracking is being interpreted as information regarding changes)

using, for each time period of the first plurality of time periods, one of the following three indications: - the consumed energy will increase; - the consumed energy will remain unchanged; - the consumed energy will be reduced. (Para. 195 - - computer program tracks consumption trend data to see if consumption will increase, be on track, or be reduced)


But Mrakas does not explicitly teach penalty profile

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 6, Mrakas teaches a controller for managing a local electrical grid including one or more electronic circuits (Para. 171, 173, 175 - - system/method is implemented using a computer, which includes electronic circuits)

to control, by a controller of a plurality of management systems, (Fig. 1 - - controller 170 controls a plurality of management systems each associated with a plurality of households 110)

further comprising: - an initialization phase including: receiving, by the controller, energy generation forecasts of a local energy source, and of a penalty…of an electrical network; (Fig. 1, Para. 60 - - generator 174, which is an energy source connected to controller 170, i.e. local energy source, sends data based on capacity to perform, i.e. energy generation forecasts as part of the SOBA; Para. 77 - - penalty profile/rates are received as part of the SOBA)

determining, by the controller, a number of management systems participating in the sharing of the energy of the local energy source, and…of the corresponding management systems; (Para. 124 - - automated process between controller 170 and all participating consumer nodes 112, i.e. management systems, entails determining the number of management systems participating in the energy sharing)

a phase of obtaining an energy consumption profile (Para. 56 - - obtained electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system)

including: transmitting, by the controller, a plurality of penalty profiles to the plurality of management systems, where each management system receives a penalty…, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

receiving, by the controller, a plurality of participation profiles, where each participation profile is associated with a management system, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the production period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

and where the participation profile includes information of the energy consumption concerning only the changes of energy consumption of the management system for each time period of the first plurality of time periods; (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

determining, by the controller, from the plurality of participation profiles, of a projected energy consumption profile; (Para. 147 - - controller 170 determines load forecasting, i.e. projected consumption profile)

- comparing, by the controller, the projected energy consumption profile with a target energy consumption profile; (Para. 195 - - central control aggregates forecasted consumption, i.e. projected consumption profile, with respect to planned consumption, i.e. target consumption profile)

where the phase of obtaining a consumption profile is repeated until one of the following conditions is met: the projected energy consumption profile is identical to the target energy consumption profile; the plurality of participation profiles is identical during two consecutive iterations of the phase of obtaining an energy consumption profile. (Para. 195 - - determination is made whether consumption will be on track against the planned, i.e. target, consumption profile)


But Mrakas does not explicitly teach penalty profile
random selection

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

random selection (Para. 352 - - random selection is made for users)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 7, the combination of Mrakas and Okita teaches all the limitations of the base claim(s).
Mrakas further teaches wherein the electronic circuits are in communication with a non-transitory computer readable medium comprising instructions which, when executed by a controller, lead the controller to transmit a participation profile for the generation period. (Para. 171, 173, 175 - - system/method is implemented using a computer, which includes non-transitory computer readable medium, i.e. memory, comprising instructions)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 8,417,391 by Rombouts et al., which discloses automated demand response energy management by outputting optimal control parameters (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119